JOHN HANCOCK FUNDS III AMENDMENT TO ADVISORY AGREEMENT AMENDMENT made this 6th day of December, 2011 to the Advisory Agreement dated July 1, 2009 (the “Agreement”), as amended, between John Hancock Funds III, a Massachusetts business trust (the “Trust”), and John Hancock Investment Management Services, LLC, a Delaware limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, which relates to Section 4 of the Agreement, “Compensation of Adviser,” is hereby amended and restated to (a) add the following series of the Trust, as shown in Appendix A hereto: John Hancock Strategic Growth Fund (b) remove the following series of the Trust, as shown in Appendix A hereto: John Hancock Classic Value Mega Cap Fund John Hancock U.S. Core Fund John Hancock Value Opportunities Fund John Hancock Growth Opportunities Fund 2. EFFECTIVE DATE This Amendment shall become effective as of date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. JOHN HANCOCK FUNDS III, on behalf of its series listed in Appendix A to this Amendment By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer JOHN HANCOCK INVESTMENT MANAGEMENT SERVICES, LLC By: /s/ Andrew G. Arnott Andrew G. Arnott Executive Vice President and Chief Investment Officer APPENDIX A First Next Next Next Excess over $500 million $500 million $500 million $1 billion $2.5 billion of Net of Net of Net of Net of Net Fund Assets Assets Assets Assets Assets John Hancock Disciplined Value Fund 0.750% 0.725% 0.700% 0.675% 0.650% First Next Next Next Excess over $500 million $500 million $500 million $1 billion $2.5 billion Fund of Net Assets of Net Assets of Net Assets of Net Assets of Net Assets John Hancock Disciplined Value Mid Cap Fund 0.800% 0.775% 0.750% 0.725% 0.700% First Next Excess over $500 million $500 million $1 billion Fund of Net Assets of Net Assets of Net Assets John Hancock Global Shareholder Yield Fund 0.875% 0.850% 0.800% First Next Excess Next Next Next over million million $1 billion $1 billion $1 billion $4 billion of of of of of of Aggregate Aggregate Aggregate Aggregate Aggregate Aggregate Fund Net Assets Net Assets Net Assets Net Assets Net Assets Net Assets John Hancock International Core Fund 1 0.920% 0.895% 0.880% 0.850% 0.825% 0.800% 1 For purposes of determining Aggregate Net Assets, the net assets of: the International Core Fund, a series of John Hancock Funds III and the International Core Trust, a series of John Hancock Trust, are included. First Next Excess Next Next Next over million million $1 billion $1 billion $1 billion $4 billion of of of of of of Net Net Net Net Net Net Fund Assets Assets Assets Assets Assets Assets John Hancock International Growth Fund 0.920% 0.895% 0.880% 0.850% 0.825% 0.800% First Next Excess Next Next Next over million million $1 billion $1 billion $1 billion $4 billion of of of of of of Net Net Net Net Net Net Fund Assets Assets Assets Assets Assets Assets John Hancock International Value Equity Fund 0.900% 0.875% 0.850% 0.825% 0.800% 0.775% First Next Over $500 million $500 million $1 billion Fund of Net Assets of Net Assets of Net Assets A-1 John Hancock Leveraged Companies Fund 0.750% 0.725% 0.700% First Next Over $3 billion $3 billion $6 billion of Aggregate of Aggregate of Aggregate Fund Net Assets Net Assets Net Assets John Hancock Rainier Growth Fund 1 0.750% 0.725% 0.700% 1 For purposes of determining Aggregate Net Assets, the net assets of the Growth Equity Trust, a series of John Hancock Trust, and the John Hancock Rainier Growth Fund, a series of John Hancock Funds III are included. First Over $1 billion $1 billion Fund of Net Assets of Net Assets John Hancock Small Cap Opportunities Fund 0.900% 0.850% First Next Excess over $500 million $500 million $1 billion Fund of Net Assets of Net Assets of Net Assets John Hancock Small Company Fund 0.900% 0.850% 0.800% First Next Excess over Excess over $500 million $500 million $1 billion $1.5 billion Fund of Net Assets of Net Assets of Net Assets of Net Assets John Hancock Strategic Growth Fund 0.725% 0.700% 0.675% 0.650% A-2 John Hancock International Allocation Portfolio (the “Fund”) The Trust will pay the Adviser, as full compensation for all services provided under this Agreement with respect to the Fund, a fee as follows (the “Adviser Fee”). The Adviser Fee has two components: (a) a fee on assets invested in funds of John Hancock Funds II and John Hancock Funds III (“Fund Assets”) and (b) a fee on assets not invested in Fund Assets (“Other Assets”). The fee on Fund Assets is stated as an annual percentage of the current value of the net assets of the Fund determined in accordance with the following schedule and that rate is applied to the Fund Assets of the Fund. Fee Table for Fund Assets First Excess over $500 million $500 million of Net Assets of Net Assets 0.050% 0.040% The fee on Other Assets is stated as an annual percentage of the current value of the net assets of the Fund determined in accordance with the following schedule and that rate is applied to the Other Assets of the Fund. Fee Table for Other Assets First Excess over $500 million $500 million of Net Assets of Net Assets 0.500% 0.490% For purposes of determining Net Assets of the Fund and calculating the fee on Fund Assets and the fee on Other Assets, the net assets of the Fund, the net assets of the Fund invested in Funds Assets and the net assets of the Fund invested in Other Assets are determined as of the close of business on the previous business day of the Trust. The fee on Fund Assets for the Fund shall be based on the applicable annual Fund Assets fee rate for the Fund which for each day shall be equal to (i) the sum of the amounts determined by applying the annual percentage rates in the Fee Table for Funds Assets to the applicable portion of Net Assets of Fund divided by (ii) Net Assets of Fund (the “Applicable Annual Affiliated Funds Fee Rate”). The fee on Other Assets for the Fund shall be based on the applicable annual Other Assets fee rate for the Fund which for each day shall be equal to (i) the sum of the amounts determined by applying the annual percentage rates in the Fee Table for Other Assets to the applicable portions of Net Assets of the Fund divided by (ii) Net Assets of the Fund (the “Applicable Annual Other Assets Fee Rate”). A-3
